Citation Nr: 1027493	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-17 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran served on active military duty from August 1940 to 
August 1945.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
By that rating action, the RO determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for bilateral pes planus. 

In August 2009, the Board remanded the instant claim to the RO 
for additional development.  The requested development has been 
completed and the case has returned to the Board for appellate 
consideration. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  


FINDINGS OF FACT

1.  By an April 2004 rating decision, the RO, in part, denied the 
Veteran's claim of entitlement to service connection for 
bilateral pes planus.  The Veteran was notified of the decision 
and of his appellate rights that same month.  The Veteran failed 
to file a notice of disagreement (NOD) within one year of the 
rating decision.

2.  The evidence associated with the claims file subsequent to 
the April 2004 rating decision is cumulative or redundant of 
evidence previously considered and does not relate to an 
unestablished fact necessary to substantiate the Veteran's claim 
of entitlement to service connection for bilateral pes planus.  





CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection for 
bilateral pes planus is final  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence associated with the claims file subsequent to 
the April 2004 rating decision is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  By a January 
2010 post-adjudication letter, the RO informed the Veteran of the 
requirements needed to establish service connection for bilateral 
pes planus based on new and material evidence.  As the Veteran's 
claim was readjudicated in a May 2010 Supplemental Statement of 
the Case (SSOC), the timing deficiency with regard to the January 
2010 letter was cured.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing 
in the Act shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108. 38 U.S.C. § 5103A(f).  A January 2010 VCAA notification 
letter complies with the holding in Kent.  In that letter, the RO 
informed the Veteran that his claim for service connection for 
bilateral pes planus was originally denied in April 2004 because 
although there was in-service treatment for pes planus, there was 
"no permanent residual or chronic disability subject to service 
connection" shown by service treatment records or post-service 
medical evidence.  

In the above-cited letter, the RO also informed the Veteran that 
an appropriate disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

For the reasons above the Board finds that VA substantially 
complied with the specific notice requirements for claims to 
reopen based on new and material evidence.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  However, with respect to a claim to 
reopen, VA's duty to assist the Veteran in the development of his 
claim is not triggered unless and until a claim is reopened.  See 
38 U.S.C.A. § 5103A. Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (Holding that adequacy of VA medical examination mooted 
upon Board's determination that claimant not entitled to 
reopening of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.)  
Notwithstanding that the RO denied reopening of the claim, VA 
examinations were conducted in April 2006 and May 2007, 
constituting a de facto reopening of the  claim.  Because the and 
the Veteran has therefore been afforded more assistance in the 
development of his claim than is warranted by law, any perceived 
inadequacies in the examination are non-prejudicial.  
  
The Veteran has been given ample opportunity to present evidence 
and argument in support of his new and material evidence claim. 
The Board additionally finds that general due process 
considerations have been complied with by VA, and the Veteran has 
had a meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 
3.103 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of this appeal.  Rather, 
remanding this case for further VCAA development would be an 
essentially redundant exercise and would result only in 
additional delay with no benefit to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran are to be avoided).

II.  Merits Analysis

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.  

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service. 
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

The law provides that every Veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. §§ 1110, 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2009).

Pertinent in this matter is the decision of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which 
summarized the effect of 38 U.S.C.A. § 1111 relative to claims 
for service-connected disability.

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry.  The burden then falls on 
the government to rebut the presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability was both pre-
existing and not aggravated by service.  The government may show 
a lack of aggravation by establishing that there was no increase 
in disability during service or that any "increase in disability 
[was] due to the natural progress of the "pre-existing condition.  
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 38 
U.S.C.A. § 1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322 (2009).

Conversely, Wagner held that if a pre-existing disorder is noted 
upon entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may bring a 
claim for service-connected aggravation of that disorder.  In 
that case,  38 U.S.C.A. § 1153 applies and the burden falls on 
the Veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to 
the government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural progress 
of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 
(2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. 
Cir. 2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995). Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition itself, 
as contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

By an April 2004 rating action, the RO denied service connection 
for bilateral pes planus.  The basis of the RO's denial was that 
the Veteran's preexisting bilateral pes planus had not been 
permanently aggravated during his period of active military 
service.  The RO determined that there was no post-service 
medical evidence showing any continual treatment for pes planus 
from service discharge until the present time.  The RO also 
pointed to an absence of any diagnosis or treatment of pes planus 
in post-service VA treatment records, dated from September 1998 
to February 2004.  The Veteran did not submit a timely NOD in 
response to the April 2004 rating decision.  Therefore, the April 
2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103.  The April 2004 rating decision constitutes 
the last prior final denial of the claim.

The Board finds that new and material evidence has not been 
received to reopen the previously denied claim for service 
connection for bilateral pes planus. 

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  Evans, supra.

At the time of the April 2004 rating decision, the Veteran's 
service treatment records indicated that when he was examined 
upon enlistment in August 1940, he was noted to have 2nd degree 
flat feet.  He was seen on one occasion for his feet in June 
1943, during his five years of military service, at which time he 
received curative treatment in the form of heel wedges.  (See 
June 1943 service treatment record showing that the Veteran was 
issued wedge inner borders in both heels for second degree pes 
planus, which was worse on the left foot than the right foot).  
However, the service treatment records also included the 
Veteran's August 1945 service discharge examination report that 
his preexisting pes planus was "nonsymptomatic and 
nondisabling."    


Evidence added to the record since the RO's final April 2004 
rating action includes, but is not limited to, VA examination 
reports, dated in April 2006 and January 2007 (addendum provided 
in May 2007), reflecting that the Veteran had been found to have 
pes planus, a fact which was previously contained in the 
Veteran's service treatment records.  Morton v. Principi, 3 Vet. 
App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) 
(Observing that evidence of the appellant's current condition is 
not generally relevant to the issue of service connection, absent 
some competent linkage to military service).

While the above-cited VA examination reports are new because they 
were not of record at the time of the final April 2004 rating 
action, they are not material.  The above-cited VA examination 
reports contain facts that were previously established at the 
time the RO's final April 2004 rating action, namely a medical 
diagnosis of pes planus.  

There is no evidence obtained indicating that the Veteran's pes 
planus, which existed prior to service, was aggravated during his 
military tenure.  Indeed, to the extent that in-service treatment 
is shown, such represents a temporary flare-up which is not by 
law aggravation. See Verdon v. Brown, 8 Vet. App. 529 
(1996)(Where the veteran was noted to have had asymptomatic 
bunions during his service entrance physical examination, 
although the examiner found that he had "no problems [with his] 
feet."  During the course of his military service, the 
appellant's bunions became symptomatic, (resulting in a 
"bunionectomy") and he was ultimately found to be unfit for 
further duty because of this and other foot problems); and 38 
C.F.R.§ 3.306(b)(1) (Providing in substance that the usual 
effects of medical and surgical treatment in service, having the 
effect of ameliorating diseases or other conditions incurred 
before enlistment, including post-operative scars, absent or 
poorly functional parts or organs will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service).

As noted, the Board presently finds no new and material evidence 
to reopen the claim.  However, the Veteran was nonetheless 
afforded VA examinations.  VA examiners concluded in April 2006 
and May 2007 (addendum to a January 2007 VA examination report) 
that there was little indication that the Veteran's preexisting 
bilateral pes planus was aggravated by the military service.  The 
April 2006 VA examiner specifically noted that the Veteran had 
received curative treatment in the form of heel wedges in June 
1943.  That same VA examiner also indicated that there was no 
further record of treatment for the duration of the Veteran's 
military service, and that his feet were characterized as 
nonsymptomatic and nondisabling at service discharge.  There is 
no other opinion of record that refutes these VA examiner's 
opinions.   

The Board has carefully considered the Veteran's contentions as 
to aggravation.  
The Veteran is competent to provide statements concerning factual 
matters of which he has firsthand knowledge.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ((Holding that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional)) see also Buchanan v. Nicholson, 451 F. 3d. 
1331 (Fed. Cir. 2006) (Holding that VA cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  

To the extent that it may be examined with a view towards 
ascertaining its materiality, the competent medical evidence 
shows nothing indicating that the Veteran's pes planus was 
aggravated by military service.  The evidence of record clearly 
shows that the Veteran received curative treatment for his 
bilateral pes planus on one occasion during his five years of 
active military service.  At service discharge in 1945, medical 
personnel characterized his preexisting pes planus as non-
symptomatic and non-disabling.  Apart from the recent VA medical 
examinations reviewed which showed no aggravation, the Veteran 
has reported his treating physician, Dr. B., opined in October 
2005 that his pes planus was aggravated by service.  However, the 
Board has obtained the Veteran's complete VA medical records and 
notes no mention of such aggravation by the physician.  This 
includes a review of all medical records, up to and including a 
VA treatment note dated in March 2006 where the physician noted 
in substance the Veteran's then current condition, without 
comment as to aggravation. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claims, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence not having been found, the claim is not 
reopened and the appeal is denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


